ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 1/8/21 wherein the specification and claims 1 and 3 were amended.  In addition, the Examiner acknowledges receipt of a sequence listing filed 1/8/21.
	Note(s):  Claims 1-3 are pending.

AFFIDAVIT
The Examiner acknowledges the declaration filed under 37 CFR 1.130(A) by Heike E Daldrup-Link.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 1/8/21 to the rejection of claims 1-3 made by the Examiner under 35 USC 102, 103, 112, and/or double patenting rejection have been fully considered and deemed persuasive-in-part for reasons set forth below.
Double Patenting Rejections
	I.	The double patenting rejection over Serial No. 16/615,514 is WITHDRAWN because Applicant amended the claims to overcome the rejection.
	Note(s):  While this rejection was withdrawn, it may be re-instated based on the response to the new matter rejection below.
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,201,622. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compositions comprising a vascular disrupting agent, a metalloprotease cleavable peptide, and nanoparticles comprising magnetic resonance imaging contrast agents such as iron.  The claims differ in that those of the instant invention are specifically directed to glioblastoma treatment whereas those of the patented invention are directed to tumor treatment in general (see patented claims 11-13, for example).  A skilled artisan using any standard dictionary (e.g., Merriam-Webster’s Dictionary) would recognize that a glioblastoma is a type of tumor and as such would be encompassed under the general heading of ‘tumor’.  Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter.


APPLICANT’S ASSERTIONS
	In summary, it is asserted that due to the amending of the claims, it is believed that they are patentably distinct from the patented invention.
EXAMINER’S RESPONSE
Applicant’s argument was considered, but deemed non-persuasive for reasons of record and those below.  Specifically, both sets of claims disclose cancer treatment using iron oxide nanoparticles, an overlapping MMP peptide, azademethylcolchicine, and a dextran coating (see patented claims 1, 4-9, and 11-16).  The claims differ in that the amended claims are directed specifically to glioblastoma whereas the patented claims read on tumors in general.  However, the skilled artisan would recognize that it is well known in the art that glioblastoma is affected by MMP14 substances which independent claim 1 was amended to include which is a species discloses in the patent as well.  Ulasov et al (Cancer Medicine, 2013, Vol. 2, No. 4, pages 457-467; especially, pages 457-458, ‘Introduction’) is made of record to illustrate that it is known in the art that there is a correlation between MMP14 and glioblastoma.  Hence, it would have been obvious to a skilled artisan to treat glioblastoma as set forth in the instant invention.

Written Description Rejection
	The 112 first paragraph (written description) rejection is WITHDRAWN because Applicant amended the claims to overcome the rejection.


112 Second Paragraph Rejections
	All outstanding 112 second paragraph rejections are WITHDRAWN.

Claim Not Further Limiting
	Note(s):  The 112 fourth paragraph rejection is modified to be consistent with the amended claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 excludes matrix metalloproteinase cleavable peptides that also contain a folate moiety; however, the claim does not further limit independent claim 1 because independent claim 1 specifically discloses that the matrix metalloproteinase cleavable peptide is Ser-Cit-Gly-Hof-Tyr-Leu which does not involve folate.  As a result, claim 2 which discloses that the matrix metalloproteinase cleavable peptide lacks folate does not further limit independent claim 1 because the cleavable peptide, Ser-Cit-Gly-Hof-Tyr-Leu, does not include folate.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that claim 1 was amended which should address the concern of claim 2.
EXAMINER’S RESPONSE
	Applicant’s assertion is not found persuasive because claim 1 disclose a specific matrix metalloproteinase cleavable peptide that does not include folate, then in a dependent claim stating that folate is not present does not further limit claim 1.  Thus, the rejection is still deemed proper.

Essential Steps Are Missing
	The 112 second paragraph (essential steps are missing) rejection is WITHDRAWN because Applicant amended the claims to overcome the rejection.

102 Rejection
	The 102 rejection over Mohanty et al (Mol. Cancer Ther., September 2017, Vol. 16, No. 9, pages 1909-1921) is WITHDRAWN because Applicant amended the claims to overcome the rejection.

103 Rejection
	The 103 rejection is moot because Applicant submitted a declaration under 37 CFR 1.130(A) stating that all inventions listed on the document provided supportive work and/or expertise for the execution of laboratory experiments.  It is stated in the declaration that Heike E Daldrup-Link is the only inventor of the originated disclosure/publication.

NEW GROUNDS OF REJECTION
New Matter Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The amendment filed 1/8/21 contains new matter.  Specifically, Applicant has created a preferred embodiment that is not supported by the instant disclosure.  The claims were amended to include (1) iron oxide nanoparticle is identified as FenOm wherein n = 2 or 3 and m = 3 or 4; (2) dextran, carboxydextran, carboxymethyldextran, and polyethylene glycol (PEG) are disclosed as possible coatings, and (3) (the matrix metalloproteinase cleavable peptide is -Ser-Cit-Gly-Hof-Tyr-Leu- (SEQ ID: 4).  Applicant  is respectfully requested to identify page(s) and line number(s) wherein support is found for the information incorporated into the claims.  Another component, azademethylcolchicine is present in independent claim 1.  Support for azademethylcolchicine is found in the specification (e.g., page 7, line 5).

103 Rejection
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ansari et al (Small, 2014, Vol. 10, No. 3, pages 566-575) in view of Wankhede et al (Expert Rev. Clin. Pharmacol, 2012, Vol. 5, No. 2, 24 pages) in further view of Ulasov et al (Cancer Medicine, 2013, Vol. 2, No. 4, pages 457-467).
Ansari et al is directed to tumor targeted theranostic nanoparticles that are activated by matrix metalloproteinase for use in combined cancer magnetic resonance imaging and therapy.  The nanoparticles are iron oxide nanoparticles which are conjugated to azademethylcolchicine (ICT) and a matrix metalloproteinase peptide (MMP-14) (see entire document, especially, abstract; page 567, right column, second complete paragraph).  The sequence of MMP-14 is βAla-Cys-Arg-Arg-Ser-Cit-Gly-HPhe-Tyr-Leu-Tyr wherein HPhe is homophenylalanine.  The sequence may be found in, for example, Ansari et al (Small, 2014, Vol. 10, No. 3, pages 566-575) on page 568, left column, ‘Design of TNPs’.
Ansari et al disclose the design of the nanoparticle composition illustrated in Figure 1 (page 568).  The molecule (conjugate) consist of three main elements:  (i) a core which is a crosslinked iron oxide (CLIO) nanoparticle that is coated with dextran, (ii) a linker, MMP-14 with an N-terminal masking group containing fluorescein:  FITC- βAla-Cys-Arg-Arg-Ser-Cit-Gly-HPhe-Tyr-Leu-Tyr wherein HPhe is homophenylalanine (this is the same as Applicant’s ‘Hof’), and (iii) a drug, azademethylcolchicine (page 568, left column, ‘Design of TNPs’).
While Ansari et al disclose that one may use a composition comprising CLIO, ICT, and a matrix metalloproteinase cleavable peptide for tumor/cancer treatment, the document does not specifically disclose the treatment of glioblastoma.  In addition, while Ansari et al disclose that crosslinked iron oxide is utilized, it does not specific that it is FenOm wherein n = 2 or 3 and m = 3 or 4.
Wankhede et al is directed to magnetic nanoparticles that are used for malignant brain tumor imaging and therapy.  It is disclosed that peptides may be conjugated to the surface of magnetic nanoparticles to allow for tumor targeting and to potentially disrupt active signaling pathways present in the tumor (see entire document, especially, abstract; pages 173-174, bridging paragraph).  In addition, Wankhede et al disclose that magnetic nanoparticles are mostly comprised of a core shell morphology with an iron oxide core, usually magnetite (Fe3O4) or maghemite (Fe2O3), that is coated with a biocompatible material (page 2, first complete paragraph).  Also, Wankhede et al disclose that malignant brain tumors (glioblastomas) are the most common primary brain tumor in adults (page 2, second complete paragraph).
Wankhede et al disclose some advantages of using magnetic nanoparticles for clinical purposes.  Some of those advantages include:  (1) their unique magnetic properties which enable them to be detected by MRI; (2) iron oxide based magnetic nanoparticles formulations are US FDA approved; (3) iron oxide based magnetic nanoparticles are being using in evaluating brain tumors (page 3, second complete paragraph; page 4, second complete paragraph).  Still, Wankhede et al disclose that magnetic nanoparticles have great promise in enabling intraoperative brain tumor delineation via optical imaging (pages 3-4, bridging paragraph).
Wankhede et al disclose that malignant brain tumor delivery is possible with magnetic nanoparticles are used in combination with a homing peptide to permit better targeting of the tumor (page 6, third and fourth complete paragraphs; pages 6-7, bridging paragraph).  Furthermore, Wankhede et al disclosed in 2012 that the incorporation of various nanotechnology platforms would possibly yield advancements in managing malignant brain tumors.  The multifunctional clinical nature of nanotechnology would also provide for the targeting, imagining, a therapy of infiltrating brain tumor cells associated with the most difficult to treat malignant brain tumor known as glioblastoma (pages 9-10, ‘Five-year view’).
	 Ulasov et al is made of record to illustrate that it is known in the art that there is a correlation between MMP14 and glioblastoma (see entire document, especially, pages 457-458, ‘Introduction’).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Ansari et al using the teachings of Wankhede et al and Ulasov et al and treat glioblastoma using a composition comprising FenOm crosslinked iron oxide nanoparticles (CLIO) coated with a polymer (e.g., dextran) and conjugated to a vascular disrupting agent (ICT) that is azademethylcolchicine, and a matrix metalloproteinase cleavable peptide, Ser-Cit-Gly-Hof-Tyr-Leu, for the reasons set forth below.  (1) Ansari et al, Wankhede et al, and Ulasov et al disclose the use of compositions for treating tumors/cancer.  (2) Wankhede et al and Ulasov et al both disclose compositions that are effective at specifically treating glioblastoma.  Thus, since all references are directed to tumors/cancers, the references may be considered to be within the same field of endeavor.  As a result, it would have been obvious to a skilled artisan to use the magnetic nanoparticles for treating glioblastoma.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use FenOm wherein n = 2 or 3 and m = 3 or 4 nanoparticles because:  (3) Wankhede et al disclose that magnetic nanoparticles are mostly comprised of a core shell morphology with an iron oxide core, usually magnetite (Fe3O4) or maghemite (Fe2O3), that is coated with a biocompatible material (page 2, first complete paragraph).  (4) Wankhede et al disclose that iron oxide based magnetic nanoparticles formulations are US FDA approved and (3) iron oxide based magnetic nanoparticles are being using in evaluating brain tumors (page 3, second complete paragraph; page 4, second complete paragraph); thus, a skilled artisan would be motivated to use FenOm wherein n = 2 or 3 and m = 3 or 4 nanoparticles for glioblastoma treatment.  Hence, for the reasons set forth above the reference teachings are combinable and the instant invention is deemed obvious over the prior art of record.

SPECIFICATION
The amendment filed 1/8/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: t.
Applicant is required to cancel the new matter in the reply to this Office Action.

COMMENTS/NOTES
For clarity of independent claim 1, it is respectfully suggested that Applicant replace ‘being’ with ‘is’ in claim 1, line 6.  In addition, it is requested that ‘defined as’ in line 7 be replaced with ‘is’.  Also, it is requested that after SEQ ID No 4, Applicant insert ‘wherein Hof is homophenylalanine’.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        April 2, 2021